NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 3 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 MARCOS ALIRIO MENOCAL,                             No.      14-72755

                   Petitioner,                      Agency No. A094-287-003

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Marcos Alirio Menocal, a native and citizen of Honduras, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Menocal failed to show the requisite exceptional and extremely unusual hardship

to his qualifying relatives for cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  14-72755